                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                             CASE NUMBER 2:17-CR-40-KS-MTP-01


SANTORIA L. FRENCH

                                         ORDER

THIS CAUSE IS BEFORE THE COURT on Motion Requesting a Judicial Recommendation

Concerning Programming Credits/Pre-Release Custody Pursuant to the First Step Act filed by

Santoria L. French. The Court has investigated the way that the First Step Act is being

implemented relative to the request of Mr. French and finds that the Bureau of Prisons has

developed a system or program where inmates who are eligible for benefits provided by the First

Step Act are given to them. There is no need for a Judicial Recommendation since the credit will

occur irrespective of same. The Court notes that Movant, Santoria L. French, has related to the

Court that he has finished a number of hours of programming and has provided documentation

for same. The Court commends Mr. French for his diligence in his efforts to better himself.

       However, the Court DENIES the request for a Judicial Recommendation.

       NOW, THERFORE, IT IS HEREBY ORDERED that the Motion filed herein be, and the

same is hereby DENIED.

       SO ORDERED this the ____28th___ day of January, 2020.



                                              ___s/Keith Starrett_________________
                                               UNITED STATES DISTRICT JUDGE
